ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, and
Based upon the unopposed petition, attached motions, docket entries, related court orders and other pertinent documents, the Court having determined the following:
1. In presenting his appeal to the Court of Special Appeals, appellant, Calvin D. Wills, Sr., inadvertently failed to include in his record extract filed with the court a copy of a relevant motion filed in the circuit court.
2. When this error was brought to appellant’s attention at oral argument, appellant sought by an emergency motion filed the day after argument to correct the error by asking the court for permission to file a supplemental record extract under Md.Rule 8-501(j).
3. After the Court of Special Appeals denied the motion a few days later, the court eventually filed an unreported per curiam opinion dismissing the appeal because of the omission in the record extract.
*6774. Appellant then filed a motion for reconsideration and rescission of the dismissal under Md.Rule 8-6Q2(c)(2); the court denied the motion, and
The Court having concluded from these facts that the Court of Special Appeals erred by dismissing the appeal in this case, under Md.Rules 8-501 and 8-602, it is this 27th day of July, 1989
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily reversed and the case remanded to the Court of Special Appeals for consideration of the merits of the appeal.